EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yizhou Liu on 04/29/2022.

The application has been amended as follows: 

Claims 1, 10 and 17 have been amended as follows:

A pressure visualization device, comprising a flexible substrate, a piezoelectric module and an electrochromic module on a first surface of the flexible substrate; 

the piezoelectric module comprises a plurality of piezoelectric units each comprising a first electrode, a second electrode, and a piezoelectric layer between the first electrode and the second electrode, a distance between the first electrode and the flexible substrate being less than a distance between the second electrode and the flexible substrate; 
the electrochromic module comprises a plurality of electrochromic units each comprising a third electrode, a fourth electrode, and an electrochromic layer between the third electrode and the fourth electrode, a distance between the third electrode and the flexible substrate being less than a distance between the fourth electrode and the flexible substrate; and
the second electrode is electrically connected to the third electrode, and the fourth electrode is a transparent electrode; 
wherein an overlapping area, of an orthographic projection of the piezoelectric units on the flexible substrate and an orthographic projection of the electrochromic units on the flexible substrate, is 0, and the pressure visualization device is configured to be folded along a boundary between the piezoelectric units and the electrochromic units.

A manufacturing method of a pressure visualization device, comprising: 3 4885-7717-6850, v.1Application No.: 16/329,325Docket No.: 35769/04361
forming a flexible substrate layer, a first electrode, and a resin layer sequentially over a glass substrate, and patterning the resin layer to obtain a slot in a first region and a resin retaining layer in a second region, the first region and the second region being disposed adjacent to each other; 
forming a piezoelectric layer and a second electrode sequentially in the slot; 
forming a third electrode, an electrochromic layer, and a fourth electrode sequentially over the resin retaining layer, the third electrode being electrically connected to the second electrode, and the fourth electrode being a transparent electrode; and 
peeling off the flexible substrate layer from an interface of the glass substrate and the flexible substrate layer; 
wherein the first region is configured to form a piezoelectric module, the piezoelectric module comprises a plurality of piezoelectric units each comprising the first electrode, the second electrode, and the piezoelectric layer, a distance between the first electrode and the flexible substrate being less than a distance between the second electrode and the flexible substrate; 
the second region is configured to form an electrochromic module, and the electrochromic module comprises a plurality of electrochromic units each comprising the third electrode, the fourth electrode, and the electrochromic layer, a distance between the third electrode and the flexible substrate being less than a distance between the fourth electrode and the flexible substrate; and 
an overlapping area, of an orthographic projection of the piezoelectric units on the flexible substrate and an orthographic projection of the electrochromic units on the flexible substrate, is 0, and the pressure visualization device is configured to be folded along a boundary between the piezoelectric units and the electrochromic  units.

The manufacturing method according to claim 10, wherein the piezoelectric module further comprises a conductive layer formed between the first electrode and the piezoelectric layer, and the piezoelectric layer comprises zinc oxide nanowires.
ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 03/03/2022, have been fully considered.    
Applicants have amended their claims, filed 03/03/2022.
Applicants have amended claims 1 and 10.
Applicants have previously canceled claim 16.
Claims 1, 10, and 17 have been amended in the Examiner’s Amendment above.
Claims 1-15 and 17-21 are the current claims hereby under examination.
Election/Restriction
Claims 1-9 and 19-21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-15 and 17-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/03/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112 - Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Response to Arguments
Applicant’s arguments, see page 7 of Remarks, filed 03/03/2022, with respect to claims 1-9 and 19-21 have been fully considered and are persuasive. Applicants have amended claims 1 and 10 to remove the relative terms “close to” and “away from”. The 112(b) rejection of claims 1-9 and 19-21 has been withdrawn. 
Claim Rejections - 35 USC § 102 - Withdrawn
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, see pages 8-11 of Remarks, filed 03/03/2022, with respect to claims 1-2, 5-6, and 19 have been fully considered and are persuasive. Applicants have amended claim 1 to recite the piezoelectric units and the electrochromic units do not overlap, and the device is configured to fold on a boundary between the two. The 102(a)(1) rejection of claims 1-2, 5-6, and 19 has been withdrawn. 
Claim Rejections - 35 USC § 103 - Withdrawn
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Arguments
Applicant’s arguments, see pages 8-11 of Remarks, filed 03/03/2022, with respect to claims 3, 4, 7-9, 20 and 21 have been fully considered and are persuasive. Applicants have amended independent claim 1 to overcome the prior art, rendering the 103 rejection moot.  The 103 rejection of claims 3, 4, 7-9, 20 and 21 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-15 and 17-21 are allowable over the prior art of record. The closest prior art of record includes Edward Gaffney (Pat. No. US 5,446,334), hereinafter referred to as Gaffney.
Gaffney discloses a pressure visualization device (Abstract, “mechanical/thermal stress transducer” and col. 4, lines 10-15), comprising a piezoelectric module (Fig. 8, elements 1, 2, and 23), and an electrochromic module (Fig. 8, elements 11, 12, and 23). Gaffney further discloses wherein the piezoelectric module (Fig. 8, elements 1, 2, and 23) comprises a plurality of piezoelectric units (Fig. 9, element 24, and col. 7, lines 20-23, “conducting layer which consists of isolated areas of conducting material 24…”) and the electrochromic module (Fig. 8, elements 11, 12, and 23) comprises a plurality of electrochromic units (Fig. 9, element 24, and col. 7, lines 20-23, “conducting layer which consists of isolated areas of conducting material 24…”, multiple elements 24 are present across the entire device, and are used to pass an electrical signal from the PPE layer to electrochromic layer). However, Gaffney fails to disclose, teach, or reasonably suggest an overlapping area, of an orthographic projection of the piezoelectric units and the electrochromic units is 0, and the device is configured to be folded along a boundary between the piezoelectric units and the electrochromic units. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791